DETAILED ACTION
Response to Amendment
 The amendment filed on 09/22/2022 has been entered and considered by Examiner. Claims 1 - 20 are presented for examination. This Action is made FINAL.
Specification
The title of the invention is objected for not being descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention. 

Claims 1, 12, and 19, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention. For claims 1, 12, and 19, the terms “a sampled training dataset and a sampled evaluation dataset” was introduce two consecutive times. The Applicant must define or specify each of the sampled training dataset and the sampled evaluation dataset as claimed by distinctly point out the subject matter. 
	The Applicant fails to distinguish the claimed terms.  It is not clear whether the 2nd a sampled training dataset and a sampled evaluation dataset are same as the 1st a sampled training dataset and a sampled evaluation dataset or each a sampled training dataset and a sampled evaluation dataset are different from the previous mentioned a sampled training dataset and a sampled evaluation dataset.
	All dependent claims depended base on the rejected claims are also rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (US Pub. 20180240041 A1) in view of Jackson et al.  (US Pub. 20190259041 A1) in further view of Kwant et al. (US Pub. 20190188602 A1).
	For claims 1, 12, and 19, Koch discloses a computer-implemented method, comprising: 
	obtaining a training dataset comprising a first set of records associated with a first set of identifier (ID) values for a first entity ID and an evaluation dataset (paragraph [0198]: "the input dataset is loaded", the input dataset is an evaluation dataset) comprising 
	a set of records associated with a second set of ID values for the first entity ID (paragraph [0198-199]: "the portion of the input dataset [...] is distributed into training dataset subset 434 and validation dataset subset 436", the observation vectors in the input dataset, which are distributed as validation dataset subsets, are the second set of records)  
	selecting a random subset of ID values for the first entity ID from the second set of ID values (paragraph [0198]: "the input dataset is [...] distributed across the computing devices [...] such that each computing device is loaded with a portion of the input dataset", each portion of the input dataset is a selected subset);
	generating from the second set of records a sampled evaluation dataset comprising a first subset of records associated with the random subset of ID values in the second set of records (paragraph [0199]: "the portion of the input dataset [...] is distributed into training dataset subset 434 and validation dataset subset 436", the training dataset subset is the generated sampled training dataset); 
	generating from the first set of records a sampled training dataset comprising a second subset of records associated with the subset of ID randomly selected from the second set of records (paragraph [0199]: "the portion of the input dataset [...] is distributed into training dataset subset 434 and validation dataset subset 436", the training dataset subset is the generated sampled training dataset); and 
	outputting the sampled training dataset and the sampled evaluation dataset for use in training ([0202]: "the model type is trained using the hyperparameter configuration [...] and training dataset 434 ") and 
	evaluating a first machine learning model comprising a global version and a first set of personalized versions for a first set of entities represented by the random subset of ID values (paragraph [0205]: "the model type is scored using the hyperparameter configuration [...] the trained model defined in operation 710, and validation data subset
436").
	But Koch doesn’t explicitly teach a second set of records associated with a second set of ID values for the first entity ID;
	However, Jackson discloses a second set of records associated with a second set of ID values for the first entity ID [0012, 0053].
	Since, all are analogous arts addressing Machine Learning use in an electronic system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Koch and Jackson to ensure different types of critical datasets can be utilized for enhancing Machine Learning, thus, improving system efficiency.
	But Koch and Jackson don’t explicitly teach outputting the sampled training dataset and the sampled evaluation dataset to generate a plurality of instances of the sampled training dataset and the sampled evaluation dataset, each instance of a combination of a sampled training dataset and a sampled evaluation dataset for use in training evaluating a first machine learning model;
	However, Kwant discloses outputting the sampled training dataset and the sampled evaluation dataset to generate a plurality of instances of the sampled training dataset and the sampled evaluation dataset (Fig. 3 step 300, generating sample training data set and sampled evaluation dataset) [0051-54], 
each instance of a combination of a sampled training dataset and a sampled evaluation dataset for use in training evaluating a first machine learning model (step 311 combining the two datasets for a machine learning model) [0051-54];
	Since, all are analogous arts addressing Machine Learning use in an electronic system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Koch, Jackson, and Kwant to ensure different types of critical datasets can be utilized for enhancing Machine Learning, thus, improving system adaptability and accuracy.

Claim 12 differs from claim 1 only by the additional recitation of the following limitation, which is also taught by Koch as modified by Jackson and Kwant. Koch further discloses a system, comprising: one or more processors [0006]; and memory storing instructions that, when executed by the one or more processors [0006]. All other identical limitations are rejected based on the same rationale as shown above.

	Claim 12 differs from claim 1 only by the additional recitation of the following limitation, which is also taught by Koch as modified by Jackson and Kwant. Koch further discloses a non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method [0006, 0033].  All other identical limitations are rejected based on the same rationale as shown above.

	For claims 2, 13, and 20, Koch discloses training the global version and the first set of personalized versions of the first machine learning model using a first instance of the sampled training dataset and a first training configuration (paragraph [0148]: "the user can select the hyperparameters included in the "Best Configuration" output table'1; training a third machine learning model using a training configuration for the highest-performing machine learning model); and; and 
	evaluating a first performance of the first machine learning model using a first instance of the sampled evaluation dataset (paragraph [0149]: "the selected hyperparameters may be used to train the selected model type for a second dataset).

	For claims 3 and 14, Koch discloses comparing the first performance of the first machine learning model with a second performance of a second machine learning model that is trained using a second training configuration to identify a highest-performing machine learning model within the first and second machine learning models (paragraph [0148]: "the user can select the hyperparameters included in the "Best Configuration" output table'1; training a third machine learning model using a training configuration for the highest-performing machine learning model); and 
	training a third machine learning model using a training configuration for the highest-performing machine learning model and the training dataset (paragraph [0149]: "the selected hyperparameters may be used to train the selected model type for a second dataset).

	For claims 5 and 16, Koch discloses the first training configuration comprises one or more features (paragraph [0148]: "the user can select the hyperparameters included in the "Best Configuration" output table'1; training a third machine learning model using a training configuration for the highest-performing machine learning model).

	For claim 6, Koch discloses the first training configuration comprises one or more hyperparameters (paragraph [0148]: "the user can select the hyperparameters included in the "Best Configuration" output table'1; training a third machine learning model using a training configuration for the highest-performing machine learning model).

	For claims 7 and 17, Koch discloses identifying, in the first subset of records, a third set of ID values for a second entity ID (paragraph [0198-199]: "the portion of the input dataset [...] is distributed into training dataset subset 434 and validation dataset subset 436", the observation vectors in the input dataset, which are distributed as validation dataset subsets, are the second set of records)  ; and 
	adding, to the sampled training dataset, additional records associated with the third set of ID values in the first set of records (paragraph [0198-199]: "the portion of the input dataset [...] is distributed into training dataset subset 434 and validation dataset subset 436", the observation vectors in the input dataset, which are distributed as validation dataset subsets, are the second set of records) .

	For claim 8, Koch discloses training a second set of personalized versions of the first machine learning model for a second set of entities represented by the third set of ID values using the sampled training dataset and a first training configuration (paragraph [0198-199]: "the portion of the input dataset [...] is distributed into training dataset subset 434 and validation dataset subset 436", the observation vectors in the input dataset, which are distributed as validation dataset subsets, are the second set of records). 

	For claims 9 and 18, Koch discloses the second entity ID represents a job (task) [0073].

	For claim 10, Koch discloses selecting the random subset of ID values from the second set of ID values (paragraph [0198]: "the input dataset is [...] distributed across the computing devices [...] such that each computing device is loaded with a portion of the input dataset", each portion of the input dataset is a selected subset) comprises: 
	generating the random subset of ID values to include a proportion of the second set of ID values (paragraph [0198]: "the input dataset is [...] distributed across the computing devices [...] such that each computing device is loaded with a portion of the input dataset", each portion of the input dataset is a selected subset).

	For claim 11, Koch discloses the first entity ID represents a member [0137].


Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (US Pub. 20180240041 A1) in view of Jackson et al.  (US Pub. 20190259041 A1) in further view of Kwant et al. (US Pub. 20190188602 A1) in further view Baker (US 20200143240 A1).
	For claims 4 and 15, Koch as modified by Jackson and Kwant discloses all limitations this claim depended on.
But Koch as modified by Jackson and Kwant don’t explicitly teach the following limitation taught by Baker. 
Baker discloses training the third machine learning model using the training configuration for the highest-performing machine learning model and the training dataset [0099, 0176-179] comprises: 
	obtaining a regularization hyperparameter associated with the global version from the training configuration [0099, 0176-179]; and 
	scaling the regularization hyperparameter by an inverse of a proportion of the training dataset represented by the sampled training dataset [0099, 0176-179].
	Since, all are analogous arts addressing Machine Learning use in an electronic system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Koch, Jackson, Kwant, and Baker to ensure parameters can be properly adjusted for enhancement in a Machine Learning system, thus, improving system adaptability.
Response to Arguments
Applicant's arguments with respect to all the claims have been considered but are moot in view of the new ground(s) of rejection. 
	In view of amendment, a new reference has been used for new ground of rejections. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642